EXHIBIT 10.2


Performance Guarantee Confirmation
Reference is made to a Performance Guarantee dated as of December 16, 2014 made
by the undersigned in favour of the Purchaser (the “Performance Guarantee”). The
undersigned acknowledges and confirms that the performance guarantee remains in
full force and effect notwithstanding the entering into of this eighth
amendment.
Dated as of the 20th day of May, 2020.


 
WINTRUST FINANCIAL CORPORATION


By:
/s/David A. Dykstra
 
Name: David A. Dykstra
 
Title: Vice Chairman and COO
 
 
By:
/s/Kathleen M. Boege
 
Name: Kathleen M. Boege
 
Title: EVP, General Counsel and Corp. Secretary









Signature Page to Eighth Amending Agreement